IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs September 9, 2014

             STATE OF TENNESSEE v. ANDREA KELLY JONES

                 Appeal from the Criminal Court for Dekalb County
                    No. 2012-CR-156     David Patterson, Judge


                No. M2013-02720-CCA-R3-CD - Filed October 3, 2014


The defendant, Andrea Kelly Jones, appeals her Class D felony, guilty-pleaded convictions
of two counts of vehicular assault entered by the Dekalb County Criminal Court. The trial
court ordered that the agreed four-year sentence be served in the Tennessee Department of
Correction. On appeal, the defendant challenges the trial court’s denial of a sentencing
alternative to incarceration. We affirm the manner of service of the sentences imposed by
the trial court.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which D. K ELLY
T HOMAS, J R., and T IMOTHY L. E ASTER, JJ., joined.

Allison Rasbury West, Assistant District Public Defender, for the appellant, Andrea Kelly
Jones.

Robert E. Cooper, Jr., Attorney General and Reporter; Ahmed A. Safeeullah, Assistant
Attorney General; Randall A. York, District Attorney General; and Greg Strong, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

              The plea agreement submitted by the parties provided that the defendant would
plead guilty to two counts of Class D felony vehicular assault in exchange for Range I
sentences of four years to be served concurrently, with the manner of service to be
determined by the trial court. The court accepted the plea and conducted a sentencing
hearing.

              In the hearing, the State announced its reliance upon the presentence report,
which stated that, on July 1, 2011, the 37-year-old defendant, while under the influence of
drugs, drove her vehicle into the opposing lane of travel and collided with the victims’
vehicle. Both victims sustained bodily injuries as a result of the collision.

               The report showed that the defendant’s prior criminal record included the
following convictions: driving under the influence (DUI) of an intoxicant, 2011; public
intoxication, 2009; shoplifting, 2009; unlawful use of a driver’s license, 2009; possession of
drug paraphernalia, 2005; possession of marijuana, 2004; possession of drug paraphernalia,
2003; and manufacturing a controlled substance, 2003. The report also indicated two prior
probation revocations.

              In the hearing, the defendant offered the following allocution:

              I do have two small children. I am working. Since this
              happened I have not gotten in any trouble or done anything. I
              am continuing to be productive and I just ask that, that I
              continue my working, continue raising my children, that I be
              placed on probation.

                     I was on prescribed medication for seven years for a car
              accident that I had had, broke my back and neck. And I am
              taking steps to where I’m no longer going to be on that
              medication, so I do not have to, that will not affect my . . .
              future. It’s going to be something that I’m no longer going to
              [do]. I did take an A&D assessment course on my own and
              passed that.

              After the argument of counsel, the trial court explained the sentencing factors
it had considered, including the defendant’s amenability to correction, the likelihood of re-
offending, the circumstances of the offenses, the defendant’s social history and her physical
and mental health, and the issue of deterrence. The trial judge opined that the defendant was
“over-medicated” with prescription drugs at the time of the current offenses. The court noted
that the defendant had a history of drug-related offenses. Significantly in the court’s view,
the defendant was on probation for a 2011 DUI conviction when she committed the vehicular
assaults under review. The court also noted at least one prior probation revocation. The trial
court expressed its view that the defendant’s record indicated the likelihood of her re-
offending and that incarceration was the proper sentence. Accordingly, the court ordered the
defendant to serve a four-year effective sentence in confinement.

              On appeal, the defendant challenges this ruling and posits that she should have

                                             -2-
been awarded a sentencing alternative to incarceration.

                Our supreme court has adopted an abuse of discretion standard of review for
sentencing and has prescribed “a presumption of reasonableness to within-range sentencing
decisions that reflect a proper application of the purposes and principles of our Sentencing
Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The application of the purposes and
principles of sentencing involves a consideration of “[t]he potential or lack of potential for
the rehabilitation or treatment of the defendant . . . in determining the sentence alternative
or length of a term to be imposed.” T.C.A. § 40-35-103(5). Trial courts are “required under
the 2005 amendments to ‘place on the record, either orally or in writing, what enhancement
or mitigating factors were considered, if any, as well as the reasons for the sentence, in order
to ensure fair and consistent sentencing.’” Bise at 706 n.41 (citing T.C.A. § 40-35-210(e)).
The abuse-of-discretion standard of review and the presumption of reasonableness applies
to “questions related to probation or any other alternative sentence.” State v. Caudle, 388
S.W.3d 273, 278-79 (Tenn. 2012).

              In the present case, the trial court denied alternative sentencing based upon the
defendant’s extensive criminal history and the likelihood of her re-offending – bases that are
grounded in statutory factors for incarceration. Confinement may be imposed when it “is
necessary to protect society by restraining a defendant who has a long history of criminal
conduct” or when “[m]easures less restrictive than confinement have frequently or recently
been applied unsuccessfully to the defendant.” T.C.A. § 40-35-103(1)(A), (C). Thus, the
record supports the trial court’s manner-of-service determinations.

              Accordingly, the judgments of the trial court are affirmed.


                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -3-